Opinion by
Oliver, C. J.
From the testimony, it appeared that the only difference between the entered value and the appraised value was a 5 percent discount, claimed to be a deductible item, but which the appraiser disallowed. The issue of law involved was decided in a test ease, United States v. International Expediters, Inc., for Winsor & Newton, Inc. (40 C. C. P. A. 148, C. A. D. 511), the effect of which was to uphold the appraiser’s action concerning the merchandise covered by the shipment under consideration. Under said decision, the appeal in this case was abandoned. On the record presented, it was held that there was no intention to defraud the revenue or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.